Name: 2007/3/EC,Euratom: Council Decision of 1 January 2007 appointing the Bulgarian and Romanian members of the European Economic and Social Committee
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-01-04; 2008-01-08

 4.1.2007 EN Official Journal of the European Union L 1/6 COUNCIL DECISION of 1 January 2007 appointing the Bulgarian and Romanian members of the European Economic and Social Committee (2007/3/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Articles 12 and 48 thereof, Having regard to the proposals made by the governments of the Republic of Bulgaria and Romania, Having regard to the opinion of the European Commission, Whereas: (1) The members of the European Economic and Social Committee have been appointed, for the period from 21 September 2006 to 20 September 2010, by Council Decisions 2006/524/EC, Euratom (1), 2006/651/EC, Euratom (2) and 2006/703/EC, Euratom (3). (2) Following the accession of the Republic of Bulgaria and of Romania to the European Union, the European Economic and Social Committee should be enlarged by the appointment of 27 members representing the various economic and social components of organised civil society, HAS DECIDED AS FOLLOWS: Article 1 The persons whose names and titles are listed in the Annex are hereby appointed members of the European Economic and Social Committee for the period up to 20 September 2010. Article 2 This Decision shall take effect on the date of its adoption. It shall apply from 1 January 2007. Done at Brussels, 1 January 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 207, 28.7.2006, p. 30. (2) OJ L 269, 28.9.2006, p. 13. (3) OJ L 291, 21.10.2006, p. 33. ANNEX REPUBLIC OF BULGARIA Ms Milena ANGELOVA Executive Director of the Bulgarian Industrial Capital Association Prof. Nansen BEHAR, PhD Member of the Managing Board of the Union for Private Economic Enterprise Mr Bojidar DANEV Chairman of the Bulgarian Industrial Association Mr Plamen DIMITROV Vice-President of the Confederation of Independent Trade Unions in Bulgaria Mr Liubomir HADJIYSKI Deputy Chairman of the Economic Commission at the Bulgarian Union of Private Entrepreneurs Vuzrazdane Dr Jeliazko HRISTOV President of the Confederation of Independent Trade Unions in Bulgaria Mr Dimitar MANOLOV Vice-President of the Confederation of Labour Podkrepa Mr Veselin MITOV Head of the International Policy Department of the Confederation of Labour Podkrepa Ms Donka SOKOLOVA Representative of the Democratic Union of Women Ms Ludmilla TODOROVA Representative of the Bulgarian Farmers Association Ms Andriana TOSHEVA Executive Director of the Confederation of Employers and Industrialists in Bulgaria Mr Plamen ZAHARIEV Representative of the National Council of and for People with Disabilities ROMANIA Mme Lavinia ANDREI PrÃ ©sident Fondation Terra Mileniul IU Mme Ana BONTEA Directrice du DÃ ©partement Juridique et Dialogue Social Conseil National des Petites et Moyennes Entreprises PrivÃ ©es de Roumanie M. Petru Sarin DANDEA Vice-prÃ ©sident ConfÃ ©dÃ ©ration Nationale Syndicale CartelALFA M. Dumitru FORNEA Chef du DÃ ©partement Relations Internationales ConfÃ ©dÃ ©ration Syndicale Nationale MERIDIAN M. Minel IVAÃCU Vice-prÃ ©sident Bloc National Syndical M. Eugen LUCAN PrÃ ©sident Association Angel M. Mihai MANOLIU SecrÃ ©taire GÃ ©nÃ ©ral Alliance des ConfÃ ©dÃ ©rations Patronales de Roumanie M. Radu NICOSEVICI PrÃ ©sident Association Academia de Advocacy M. Marius Eugen OPRAN PrÃ ©sident ExÃ ©cutif Union GÃ ©nÃ ©rale des Industriels de Roumanie  1903 (UGIR  1903) M. Cristian PARVULESCU PrÃ ©sident Association Pro Democratia M. Marius PETCU PrÃ ©sident ConfÃ ©dÃ ©ration Nationale des Syndicats Libres de Roumanie  FRÃ Ã IA M. Aurel LaurenÃ iu PLOÃCEANU Vice-prÃ ©sident Association Roumaine des Entrepreneurs de BÃ ¢timents M. Sabin RUSU SecrÃ ©taire GÃ ©nÃ ©ral ConfÃ ©dÃ ©ration des Syndicats DÃ ©mocratiques de Roumanie M. Ionut SIBIAN Directeur ExÃ ©cutif Fondation pour le DÃ ©veloppement de la SociÃ ©tÃ © Civile M. Ãtefan VARFALVI PrÃ ©sident Association Permanente UGIR